DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US Patent No. 6,236,002, cited by applicant).
Regarding claims 1-2, 5 and 7-11, Chou teaches a rotary encoder, comprising:
a substrate (Fig. 3, item 1);
one or more switches disposed on the substrate (12);
a mechanical wave generator (2) disposed proximate to the substrate, wherein the substrate and the mechanical wave generator are adapted to rotate relative to each other about a central axis, the mechanical wave generator having a profiled shape that repeats angularly about the central axis, the profile shape having ridges and valleys that engage with one or more switches to activate and deactivate the one or more switches as the substrate and the mechanical wave generator rotate relative to each other (col. 3, ll. 15-19);

wherein two or more of the switches are co-radially aligned on the substrate (Fig. 6A) [claim 2];
wherein the one or more switches are electromagnetic switches each comprising:
a contact pad disposed on a surface of the substrate; and a flexible contact lead having a first end and a second end, the first end mounted to the substrate and the second end cantilevered over the contact pad, wherein the second end of the flexible contact lead is reciprocally pushed against the contact pad by the ridges of the mechanical wave generator to form a closed circuit as the mechanical wave generator and the substrate rotate relative to each other (col. 3, ll. 5-19) [claim 5];
	wherein the substrate is stationary and the mechanical wave generator is mounted to rotate (col. 3, l. 34) [claim 7];
	wherein the mechanical wave generator further comprises:
 a ring substrate (2) having the profile shape with the ridges and valleys (22) form in the ring substrate [claim 8];
a shaft aligned with the central axis (5);
a platform (6) connected to the shaft, wherein the ring substrate is disposed on the platform [claim 9];
wherein the profile shape (22) that repeats angularly about the central axis comprises: an undulating shape (Fig. 4) [claim 10];
	wherein the controller is disposed on the substrate (implicit) [claim 11].
Claim(s) 1, 3, 6, 12-14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US Pub. No. 2008/0188813, cited by applicant).
Regarding claims 1, 3, 6 and 12, Miller teaches a rotary encoder, comprising:

one or more switches disposed on the substrate (202 and 204);
a mechanical wave generator (200) disposed proximate to the substrate, wherein the substrate and the mechanical wave generator are adapted to rotate relative to each other about a central axis, the mechanical wave generator having a profiled shape that repeats angularly about the central axis, the profile shape having ridges and valleys that engage with one or more switches to activate and deactivate the one or more switches as the substrate and the mechanical wave generator rotate relative to each other (para. 91);
a controller electrically coupled to the one or more switches to track activation of the one or more switches and digitally encode a rotational position of the substrate relative to the wave generator based upon the activations (para. 91);
wherein two or more switches are angularly offset from each other on the substrate such that a single one of the two or more switches are activated by the ridges at a given time (Fig. 10) [claim 3];
wherein the ridges of the mechanical wave generator are fabricated of an electrically insulating material (para. 91, ll. 7-10) [claim 6];
wherein the rotary encoder is disposed within a drug injection pen and one of the substrate or the mechanical wave generator is coupled to rotate with the drug injection mechanism of the drug injection pen such that a relative rotational movement between the substrate and the mechanical wave generator correlates to a volume of fluid dispense from the drug injection pen (para. 91) [claim 12].
Regarding claims 13-14, 18 and 20, Miller teaches a method of tracking a dosage of a fluid dispensed from a drug injection pen, comprising:
receiving a rotary motion at a rotary encoder disposed at least in part in a button attached to an end of the drug injection pen, the rotary motion received from a dosage injection mechanism or a dosage selection mechanism of the drug injection pen (para. 89);

reciprocally activating and deactivating one or more switches disposed on the substrate as the substrate rotates relative to the mechanical wave generator, wherein each of the one or more switches are reciprocally activated and deactivated in response to engagement between the mechanical wave generator and the one or more switches (para. 91);
encoding the activation or deactivation, or both, of the one or more switches with a controller coupled to one or more switches; and 
generating a signal with the controller based upon the encoding, wherein the signal is indicative of the dosage of the fluid dispensed over a period of time (para. 91);
wherein the switches and the controller are both disposed on the substrate (para. 93) [claim 14];
	wherein reciprocally activating and deactivating the one or more switches comprises reciprocally activating and deactivating one or more switches on the substrate with the mechanical wave generator (para. 91) [claim 18];
 	wherein the rotary encoder is disposed within a pen button that attaches to a distal end of the drug injection pen (Fig. 7) [claim 20].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Chou. 
Regarding claims 15-17, Miller teaches all the claimed limitations except for the following: reciprocally activating and deactivating the one or more switches comprises: reciprocally pressing a flexible contact lead mounted on the substrate against a contact pad disposed on the substrate by reciprocally pressing ridges of the mechanical wave generator against the flexible contact lead [claim 15]; wherein the mechanical wave generator comprises a ring substrate having a profile shape with ridges and valleys formed in the ring substrate [claim 16]; wherein the ridges of the mechanical wave generator are formed from an electrically insulating material [claim 17].
Chou teaches a rotary motion tracking comprising: reciprocally activating and deactivating the one or more switches comprises: reciprocally pressing a flexible contact lead mounted on the substrate against a contact pad disposed on the substrate by reciprocally pressing ridges of the mechanical wave generator against the flexible contact lead (col. 3, ll. 62-65); wherein the mechanical wave generator comprises a ring substrate (2) having a profile shape with ridges and valleys formed in the ring substrate (Fig. 4); and wherein the ridges of the mechanical wave generator are formed from an electrically insulating material (implicit).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to carry out a substitution of Chou’s rotary encoder for said encoder, and the results were reasonably predictable. MPEP 2143. 
Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852